Citation Nr: 0120201	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.

4. Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder, for the period from 
April 4, 1997, to June 30, 1998.

5. Entitlement to an effective date earlier than April 4, 
1997, for the grant of service connection for post-
traumatic stress disorder.

6. Entitlement to an annual clothing allowance.




WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

At his July 1999 personal hearing at the RO, the veteran 
raised a claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities.  The Board recognizes that, in July 1999, the 
RO granted a permanent and total disability rating for 
pension purposes, effective from April 1997.  However, the RO 
has not yet developed or adjudicated a claim for a total 
disability rating based on individual unemployability.  This 
issue will, therefore, be referred to the RO for appropriate 
action.  See Colayong v. West, 12 Vet. App. 524 (1999) 
(schedular rating claims are not inextricably intertwined 
with TDIU claims); see also Norris v. West, 12 Vet. App. 413 
(1999) (if the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 and there is evidence of 
service-connected unemployability, the record raises a claim 
for total disability based on individual unemployability).


Also, at the hearing, the veteran maintained that his 
service-connected residuals of left thigh shell fragment 
wounds should have been rated "a lot more" than the 
currently assigned 10 percent for his left thigh (and 
noncompensable rating for his service-connected back, right 
buttock and leg scars).  The Board construes the veteran's 
statement as a claim for increased ratings for these 
disabilities, and refers it to the RO for further 
consideration. 

The Board notes that, during the course of this appeal, the 
veteran submitted a signed "Appointment of Veterans Service 
Organization as Claimant's Representative" (VA Form 21-22), 
dated in October 1997, that appointed the Disabled American 
Veterans (DAV) as his accredited representative.  In June 
1998, the RO received a letter from Kenneth M. Carpenter, an 
attorney, that included a signed release from the veteran 
authorizing access to his claims file.  In a December 1998 
letter to the veteran, the RO said that processing of his 
appeal was delayed while 379 pages of his file were mailed to 
Mr. Carpenter in September 1998.  During his July 1999 
personal hearing at the RO, the veteran was assisted by a DAV 
representative.  Subsequently, in a September 1999 letter to 
the RO, Mr. Carpenter said that, in June 1998, "in 
preparation for determining whether I can assist [the 
veteran] in a claim", he requested a copy of the claims file 
and that procedural documents regarding the veteran's claim 
for service connection for PTSD and for entitlement to a 
total rating based upon individual unemployability based upon 
service-connected disabilities were missing.  In November 
1999, the DAV, at the RO, submitted a memorandum on the 
veteran's behalf, regarding the claims on appeal.  In August 
2000, the RO received the veteran's written revocation of the 
DAV's authority to act on his behalf.  See 38 C.F.R. § 20.607 
(2000).

In June 2001, the RO responded to Mr. Carpenter's September 
1999 letter, to clarify the issues he had raised.  Later that 
month, the case was transferred to the Board.  There is no 
indication that the veteran has submitted a new signed VA 
Form 21-22 to appoint another accredited representative to 
act on his behalf, or that he has taken action to appoint Mr. 
Carpenter or any other attorney.  Accordingly, the Board 
believes the veteran has had an adequate opportunity to 
designate a representative, and does not wish to be 
represented in his claim at this time.

The matters of entitlement to an annual clothing allowance 
and an original rating for post-traumatic stress disorder 
(PTSD), above 50 percent from April 4, 1997, to June 30 1998, 
will be addressed in the Remand section, below.


FINDINGS OF FACT

1. No competent evidence has been submitted to demonstrate 
that a neck disorder or degenerative disc disease of the 
cervical spine is related to service or any incident of 
service.

2. An unappealed February 1973 rating decision denied service 
connection for hearing loss, and an unappealed December 
1991 rating decision denied service connection for a back 
disorder.

3.  The evidence added to the record since the February 1973 
and December 1991 rating decisions bears directly and 
substantially upon the specific matters under 
consideration regarding service connection for bilateral 
hearing loss and a back disorder, and is so significant as 
to warrant reconsideration of the merits of the claims on 
appeal.

4. No competent medical evidence has been submitted to 
demonstrate that a back disorder or degenerative disc 
disease of the lumbar spine is related to service or any 
incident of service.

5. An unappealed December 1991 rating decision denied service 
connection for PTSD; that RO determination was final under 
law.

6. On April 4, 1997, the veteran filed a request to reopen 
his claim of entitlement to service connection for PTSD; 
the claim was reopened, service connection was granted by 
the RO, and the veteran was assigned a 50 percent 
disability rating, effective from April 4, 1997.

7. A February 1998 rating decision granted an increase to a 
100 percent schedular rating for PTSD, effective from July 
1, 1998.


CONCLUSIONS OF LAW

1. Evidence received since the December 1991 rating decision 
that denied service connection for a back disorder is new 
and material; the claim for service connection for back 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.304 (2000).

2. The veteran does not have a back disorder that was 
incurred in or aggravated by service, nor does he have a 
back disorder that may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2000).

3. Evidence received since the February 1973 rating decision 
that denied service connection for bilateral hearing loss 
is new and material; the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.304 
(2000).

4. The veteran does not have a neck disorder that was 
incurred in or aggravated by service, nor does he have a 
neck disorder that may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2000).

5. The criteria for an effective date for service connection 
for post-traumatic stress disorder, prior to April 4, 
1997, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C.A. § 5107); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested service connection for a neck 
disorder, reopening of his claims for service connection for 
a back disorder and bilateral defective hearing, and an 
earlier effective date for the grant of service connection 
for PTSD.  Before addressing these issues, the Board notes 
that, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7), that substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  As set forth in detail below, the Board believes that 
those statutory obligations have been met regarding the 
veteran's claims, and the claims may be considered at this 
time. 

The Board notes that the veteran was advised, by virtue of a 
detailed, 15-page Statement of the Case (SOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his various 
claims.  He also attended a hearing with his then 
representative at the RO, at which the Hearing Officer 
suggested the submission of additional evidence.  Shortly 
thereafter, he was furnished a Supplemental Statement of the 
Case (SSOC) which further advised him of the evidence 
considered, and criteria applied, in his claims.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. § 5103).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Therefore, the Board finds that 
all facts that are relevant to the issues being decided today 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

I.  New and Material Evidence to Reopen Claims for Service 
Connection for Bilateral Defective Hearing and a Back 
Disorder

A.  Hearing Loss

The RO, in a decision dated in November 1975, denied the 
veteran's claim of entitlement to service connection for 
bilateral defective hearing.  The RO found, at the time, that 
service medical records and the veteran's 1973 separation 
examination report were not referable to a hearing loss or 
ear trouble.  The veteran did not appeal the RO's decision, 
and it therefore was final based upon the evidence then of 
record.

The evidence of record at the time of the November 1975 RO 
decision that denied service connection for defective hearing 
included the veteran's service medical records.  On a report 
of medical history completed in January 1970, at the time he 
was examined for enlistment, the veteran checked "no" to 
having hearing loss or ear trouble.  When examined for 
enlistment, audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The veteran was found qualified for active service.  Service 
medical records indicate that the veteran sustained shell 
fragment wounds in August 1970; the records do not show 
complaints of, or treatment for, hearing loss or an ear 
disorder.  When examined for discharge, in February 1973, the 
veteran checked "no" to having hearing loss or ear trouble.  
On a report of medical examination dated the same day, an ear 
abnormality was not found, and "Passed" was written across 
the audiometer chart on the examination report.

The November 1975 RO decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

In analyzing an appeal that does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
first note that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) had previously held that the 
Secretary of Veterans Affairs and, on appeal, the Board, were 
required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a new process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is -- first, 
it must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); and, 
second, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" -- 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 
1361, n. 1.

The recently enacted VCAA has expressly retained that 
reopening requirement, stating that there has been no change 
in the requirement that the Secretary may not "reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 . . . ."  VCAA § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for bilateral hearing loss, is 
that which has been submitted since the RO's last prior final 
decision addressing that matter.  In the present case, this 
means that the Board must look at all the evidence submitted 
since the August 1994 decision that was the final 
adjudication which disallowed the veteran's claim.

The RO received the veteran's application to reopen his claim 
for service connection for bilateral hearing loss in April 
1997.  The evidence added to the record since the November 
1975 rating decision that declined to grant service 
connection for defective hearing includes VA medical records, 
statements, and reports, dated March 1976 and from 1990 to 
1999, some duplicative of those previously submitted by the 
veteran, and his written and oral statements.

According to a March 1976 VA examination report, the veteran 
complained of ear aches and being hard of hearing.  The 
report notes that, in August 1970, the veteran sustained 
multiple shell fragment wounds in his back and legs, for 
which he was hospitalized for one day and confined to 
quarters for approximately one week.  The veteran complained 
of a back ache and leg pain but did not know whether it was 
associated with his shell fragment wounds.  There were no 
examination findings or diagnoses referable to hearing loss.

VA medical records, dated from 1990, to 1999, are essentially 
negative for any reports of hearing loss.

An October 1991 VA examination report does not reflect 
complaints or diagnoses of hearing loss.  The veteran 
described possible exposure to Agent Orange.  On examination, 
his ears, nose, and throat were clear.  A hearing loss was 
not diagnosed. 

According to January 1997 VA medical records, the veteran 
underwent detoxification treatment for alcohol dependence; 
the assessment included decreased hearing and a pending 
audiology appointment.  In March 1997, he was seen for a 
hearing aid evaluation, and the VA records indicate that 
hearing aids were issued for both ears.

A January 1998 VA general medical examination report 
indicates that the veteran complained of bilateral hearing 
loss and wore bilateral hearing aids.  On examination, his 
tympanic membranes were clear.  Diagnoses included bilateral 
hearing loss.  

According to a January 1998 VA Audiology and Speech Pathology 
examination report, the veteran subjectively complained of 
hearing difficulty since noise exposure in service.  He 
denied tinnitus, otalgia, otorrhea, and vertigo.  The 
veteran's chief complaint was hearing loss that caused 
communication difficulty.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
65
75
70
LEFT
15
30
65
70
70

Speech recognition scores on the Maryland CNC word lists were 
92 percent in the veteran's right ear and 88 percent in his 
left ear.  The examiner reported that pure tone test results 
revealed a mild to severe sensorineural hearing loss for the 
left ear and a severe sensorineural hearing loss for the 
right ear.  The tympanograms, acoustic reflexes, and reflex 
decay measures were within normal limits for both ears.  The 
performance intensity/phonemically balanced function was 
within normal limits for both ears.  An ear, nose, and throat 
followup was not indicated at the time.

In his oral testimony and written statements, the veteran 
said that he was exposed to acoustic trauma as a result of an 
RPG (rocket-propelled grenade) that blew up within four feet 
of where he stood and threw him twenty-five feet, when he 
sustained shell fragment wounds in service.  The veteran 
reported that he was exposed to excessive noise, including 
mortar fire, when he was in the jungle for eight months, with 
a one-month break.  He denied receiving treatment for hearing 
loss in service.  According to the veteran, when examined for 
separation, his hearing test said "Failed the hearing test" 
so he marked it out and put "Passed" on it to facilitate 
his discharge.  Post service, the veteran noticed a constant 
hearing loss that he probably had in service and stated there 
was a "possibility" that he sought treatment for hearing 
loss at the VA Medical Center (VAMC) in Denver, Colorado, in 
approximately 1974 or 1975.  VA prescribed his hearing aids 
in January 1997.

As noted above, the veteran has asserted that he has a 
bilateral hearing loss that had its origins during his period 
of active military service.  Service medical records reflect 
that the veteran sustained shell fragment wounds, but do not 
describe complaints of, or treatment for, hearing loss.

The evidence received since the November 1975 decision 
consists of VA medical records and reports and the veteran's 
statements regarding his belief that his hearing loss is 
attributable to exposure to acoustic trauma in service.  
Taken together, these items of evidence are new and do bear 
directly on the question of whether this evidence provides a 
more complete picture of the veteran's disability and its 
origin and, thus, do bear directly and substantially upon the 
specific matter under consideration; this evidence is so 
significant as to warrant consideration of the merits of the 
claim on appeal.  See Hodge.  Thus, this evidence is new and 
material and, therefore, reopens the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Hodge.

B.  Back disorder

A March 1991 RO rating decision reflects that service 
connection for scoliosis of the lumbosacral spine was denied, 
on the basis that it is a congenital/developmental 
abnormality, not associated with the veteran's service-
connected shell fragment wound residuals of the spine. 

The evidence of record at the time of the March 1991 rating 
decision included the veteran's service medical records, 
which show that the veteran was treated for back blisters in 
August 1970.  Days later, he sustained multiple shrapnel 
wounds to his back and legs, for which he was treated and 
confined to his quarters for several days. On a report of 
medical history completed in February 1973, when the veteran 
was examined for separation from service, he checked "no" 
to having recurrent back pain, swollen or painful joints, or 
arthritis, and a musculoskeletal abnormality was not found on 
examination.

According to a March 1976 VA examination report, in August 
1970 the veteran sustained multiple shell fragment wounds to 
his back and both legs, for which he was hospitalized for one 
day and then confined to his quarters for several days.  The 
veteran complained of back and leg pain but was uncertain 
whether that was due to his service-connected shell fragment 
wounds.  The diagnosis was shell fragment wounds to back and 
legs with retained foreign bodies.

VA medical records, dated from December 1990 to December 
1991, reflect the veteran's complaints of chronic neck and 
low back pain.  According to January 1991 entries, the 
veteran gave a history of low back pain for 20 years that had 
worsened in the past year and a half.  He refused an 
electromyography.  There was full range of motion, normal 
motor strength, and intact sensation.  An orthopedic 
consultation report includes findings of full forward 
flexion, normal strength and gait, and intact sensation.  
Clinical impressions included chronic low pack pain--
scoliosis, possible fibrositis and a need to rule out 
fibromyalgia.

The RO, in a decision dated in December 1991, denied the 
veteran's claim of entitlement to service connection for a 
back disorder due to shell fragment wounds.  The RO found at 
the time that the veteran's back problems were primarily 
associated with scoliosis and a transitional vertebra that 
were congenital or developmental conditions, and that his 
spondylosis of the back was not incurred in service or 
related to his service-connected shell fragment wounds.  The 
veteran did not appeal the RO's decision and it became final 
based on the evidence then of record.

The evidence of record at the time of the December 1991 RO 
decision that denied service connection for a back disability 
due to shell fragment wounds includes the evidence cited 
above.  The relevant evidence added to the claims folder 
subsequent to the March 1991 rating decision includes a July 
1991 VA X-ray report of the veteran's lumbosacral spine that 
showed foreign bodies in soft tissue of either the right or 
left flank and pelvis, mild spondylosis of the lumbar spine, 
and transitional lumbosacral vertebra with left 
pseudoarticulation.  

A September 1991 VA examination report reflects the veteran's 
complaints of back problems for the past twenty years that 
started in the explosion of a booby trap in August 1970 when 
he was injured in an explosion in Vietnam.  Historically, he 
was evacuated, had three days of observation and had no 
wounds that required suture, but had small shrapnel wounds on 
his leg, arms, and back.  The veteran's health was described 
as generally poor, primarily due to his aching back, and he 
had a congenital scoliosis of the lumbar spine, noted years 
before.  On examination, the veteran had leg weakness and 
tired easily, with some degree of numbness in his hands and, 
occasionally, his feet.  His gait was within normal limits, 
and toe and heel gait were performed normally.  The veteran's 
lumbar spine flexed to 80 degrees, his extension was to 10 
degrees, he laterally flexed to 15 degrees and rotated to 25 
degrees.  When the veteran learned over for a rectal 
examination, he flexed his back about 90 degrees.  No sensory 
or motor weakness or deficits were noted.  Pertinent 
diagnoses were lumbar spine: congenital scoliosis, mild 
degenerative arthritis, mild spondylosis, and transitional 
lumbosacral vertebra.

The December 1991 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145.  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the December 1991 decision that was the final 
adjudication that disallowed the veteran's claim.  See Evans 
v. Brown and Elkins v West, supra.

As noted above, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). See Hodge v. West, 155 F.3d. at 1356.  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, we reiterate Hodge's emphasis that, 
under the regulation, new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge at 1363.

The RO received the veteran's application to reopen his claim 
in April 1997.  The evidence added to the record since the 
December 1991 rating action that declined to grant service 
connection for a back disorder includes VA medical records, 
examination reports, and statements, dated from 1990 to 1999, 
some duplicative of those previously received, and the 
veteran's oral and written statements.

December 1990 lumbar spine X-rays taken by VA showed 
degenerative lumbosacral spondylosis, transitional type of 
first sacral segment, and a metallic foreign body.

VA outpatient medical records dated in January 1997 reflect 
the veteran's complaints of chronic back pain.  An X-ray 
taken at the time showed a metallic fragment within the soft 
tissues at the L2 level, in the lateral soft tissues of the 
body. There was degenerative disc disease at all lumbar 
levels, most prominent at the L5-S1 level, with no evidence 
of acute fracture or subluxation.  

A March 1997 VA X-ray report includes an impression of 
moderate degenerative disk disease at L3-4 and L5-S1 with 
spondylosis at L3-4, with a "bullet" in the left abdomen.  

An April 1997 VA magnetic resonance image (MRI) report of the 
lumbar spine includes an impression of mild to moderate 
generalized degenerative disc disease at T12-L1, L2-L3, and 
mild disease at L1-2, L3-4 and L4-5.  There was no evidence 
of spinal canal stenosis.  There appeared to be partial 
sacralization of the L5 vertebral body.

Added to the record is the January 1998 VA general medical 
examination report that includes the veteran's complaints of 
right perilumbar area pain with radiation down to the buttock 
and right leg to his foot.  He also had bilateral leg pain 
that occasionally radiated to the groin.  On examination, the 
veteran had full range of motion in all extremities, although 
he had pain in the totally supine position with positive 
straight-leg raising on the right at 30 degrees, and on the 
left at approximately 60 degrees.  Strength was nearly full 
in all extremities and in all muscle groups tested, and deep 
tendon reflexes wee all 2+ symmetrical.  An MRI of the 
veteran's lumbar spine showed mild to moderate generalized 
degenerative joint disease at T12-L1, L2-L3, and mild disease 
at L1-L2, L3-L4, and L4-L5.  There was no evidence of spinal 
canal stenosis.  There was a suggestion of a small left far 
lateral foraminal disc herniation at L4-L5, with no evidence 
of significant foraminal stenosis or nerve root impingement 
on the sagittal images.  The diagnoses included lumbar disc 
disease with pain.

In his oral testimony and written statements, the veteran 
said he experienced back pain since his initial wounds in 
service.  He stated that he was evacuated out of the jungle 
and saw a physician pull metal pieces out of his legs.  The 
veteran described having a deep wound in his back, about the 
size of a quarter.  According to the veteran, he was hit from 
behind by a machine gun, flew about 20 feet in the air, and 
felt as if he was hit by a two by four in the back when he 
landed.  He said that he believed his back condition was the 
result of his injury in service, because he had no other way 
of knowing how it could have developed.  He said VA 
prescribed Salsalate for back pain.  The veteran stated that 
he was advised that his currently diagnosed back problem was 
due to "a bone disease that generated from age", but he 
believed the rigorous climbing and jungle activity he 
experienced in service, at least partially, degenerated his 
discs.  He denied any post service back injuries.

In summary, the evidence received since the December 1991 
decision consists of VA medical records and reports and the 
veteran's statements regarding his chronic back pain that are 
new and do bear directly on the question of whether this 
evidence provides a more complete picture of his disability 
and its origin and, thus, do bear directly and substantially 
upon the specific matter under consideration; this evidence 
is so significant as to warrant consideration of the merits 
of the claim on appeal.  See Hodge.  Thus, this evidence is 
new and material and, therefore, reopens the veteran's claim 
of entitlement to service connection for a back disorder.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Hodge.

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id. 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c) (2000).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

To digress for a moment, the Board observes that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), VA had a duty to assist only those 
claimants who had established well-grounded claims.  More 
recently, the Court had issued a decision holding that VA was 
not permitted to assist a claimant in developing a claim that 
was not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

As briefly mentioned above, the law has changed during the 
pendency of this appeal, and the Veterans Claims Assistance 
Act of 2000 establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A).  After receiving an application for benefits, 
VA is required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for service connection for a back 
disorder, the Board has reviewed the veteran's claim in light 
of the VCAA, and concludes that the RO did not fully comply 
with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised, at the time the 
claim was received, of any additional evidence required for 
it to be substantiated, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.

The Board notes, however, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
reopened claim, and the RO's SOC and SSOC clarified what 
evidence would be required to establish service connection.  
The veteran and his representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The VA compensation examination 
performed in January 1998 that is described above satisfied 
this obligation.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim of entitlement to service connection for 
a back disorder.

The veteran has contended that service connection should be 
granted for a back disorder.  Although the evidence shows 
that the veteran currently has lumbar disc disease with pain, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  See Boyer v. West,
210 F.3d at 1353.  On the other hand, the record reflects 
that, although the veteran sustained shell fragment wounds to 
his legs and back in August 1970, his back was normal on 
separation from service, and the first post-service evidence 
of record of spondylosis of the lumbar spine is from late 
1990, nearly twenty years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's lumbar disc disease to 
service or any incident of service has been presented.

The veteran has maintained that an in-service explosion was 
the origin of his initial back disorder, but the medical 
evidence of record does not support his contentions.  See 
Mercado-Martinez, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during 
service.'"(citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).   Moreover, in October 1991, VA examination 
diagnoses included congenital scoliosis.  The Board is 
cognizant that, as noted above,  congenital or developmental 
defects are not diseases or injuries within the meaning of VA 
benefits law.  In fact, in July 1999, the veteran testified 
that VA physicians attributed his current back disorder to 
"a bone disease that generated from age" although he 
believed his back was associated with service and 
"partially" with old age.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  

Accordingly, as it has not been shown that the veteran's back 
disorder, with lumbar disc disease, is related to service or 
a service-connected disability, or was manifested within the 
applicable presumption period after service, service 
connection for a back disorder must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  The Board has considered the doctrine of the benefit 
of the doubt, both pre-and post-VCAA, but the evidence is not 
so evenly balanced as to raise a reasonable doubt in this 
case.  38 U.S.C.A. § 5107(b) (old and new version).

II.  Service Connection for A Neck Disorder

Service medical records are not referable to complaints of, 
treatment for, a neck disorder.  On the February 1973 report 
of medical history completed when he was examined for 
separation from service, the veteran checked "no" to having 
arthritis, rheumatism, or bursitis, or swollen or painful 
joints.  When he was examined the same day, a musculoskeletal 
abnormality was not reported.

Post service, the March 1976 VA examination report reflects 
the veteran's complaints of low back pain, but is not 
indicative of any neck disorder.

VA outpatient records dated in January 1991 reflect the 
veteran's complaints of chronic low back and neck pain.  On 
examination, there was tenderness over the trapezius with 
full range of motion, normal motor strength, and intact 
sensation.  

Cervical spine X-rays taken by VA in March 1991 showed mild 
degenerative changes of the C4-C5, C5-C6, and C6-C7 disc 
level, and neuroforamina impingement of the left C5-C6 bifida 
uncovertebral joint.

A July 1991 VA cervical X-ray report includes an impression 
of degenerative disc disease with narrowing at C5-6.

An October 1991 VA examination report indicates the veteran 
had scoliosis of the lumbar spine, noted years before, with 
weakness in his legs, easy tiring, muscle aching in his arms 
and back, and some numbness of the hands and feet.  Diagnoses 
included degenerative disc disease of C5-6.

In January 1997, cervical spine X-rays showed degenerative 
disc disease at the
C4-5 and C5-6 levels of the cervical spine with a normal 
thoracic spine, according to the VA radiologic report.

A March 1997 VA X-ray report of the veteran's cervical spine 
reflects degenerative disk disease at C4-5, C5-6 with 
cervical spondylosis at C4, C5, and bilateral C5-6 and left 
C6-7 intervertebral foraminal narrowing.

An April 1997 VA MRI report of the veteran's cervical spine 
reflects his complaints of numbness and pain.  The radiologic 
impression included evidence of some spondylosis of the 
cervical spine that, coupled with a congenitally narrowed 
canal, produced a region of mild-moderate spinal canal 
stenosis that extended from C3-4 to C6-7.  The spine cord 
showed normal signal throughout.  The degree of spinal 
stenosis was mild but, at C4-5 and C5-6, right posterolateral 
uncovertebral osteophytes caused flattening of the right 
anterior aspect of the cord.  There was narrowing of the C3-4 
neural foramina and mild narrowing of the C6-7 neural 
foramina, with moderate right C4-5, mild left C4-5, severe 
right C5-6 and moderate to severe left C5-6 neural foraminal 
narrowing.   

VA outpatient records indicate that the veteran was scheduled 
for a cervical laminectomy in August 1997, but declined the 
surgery due to lack of housing.

In January 1998, the veteran underwent VA examination and 
complained of bilateral neck pain with pain in his arms and 
shoulder.  On examination, he had full range of motion of his 
neck, with some positive pain to palpation paracervically on 
both sides.  Neck shrug was within normal limits, and neck 
strength revealed full range of motion.  The diagnostic 
impression included cervical disc disease with pain.

At his July 1999 personal hearing at the RO, the veteran 
testified that his neck disorder was due to the injury 
sustained in the explosion in service.  He denied a post-
service neck injury.  

As to the veteran's claim for service connection for a neck 
disorder, the Board has reviewed the claim in light of the 
VCAA, described above, and concludes that the RO did not 
fully comply with the new notification requirements at the 
time the veteran's claim was filed.  Specifically, the 
veteran and his representative were not explicitly advised, 
at the time the claim was received, of any additional 
evidence required for it to be substantiated, and the RO did 
not identify which evidence would be obtained by VA and which 
was the claimant's responsibility.

The Board notes, however, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the SOC and SSOC issued by the RO clarified what 
evidence would be required to establish service connection.  
The veteran and his representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, supra at 393-94 (1993); VAOPGCPREC 16-92, 
para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  As above, the VA compensation 
examination performed in January 1998 that is described above 
satisfied this obligation.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record 
regarding his claim of entitlement to service connection for 
a neck disorder.

The veteran has contended that service connection should be 
granted for a neck disorder.  Although the evidence shows 
that the veteran currently has cervical spine disc disease, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  See Boyer v. West,  210 F.3d at 1353.  On the other 
hand, the record reflects that, although the veteran 
sustained shell fragment wounds to his back and legs in 1970, 
his neck was normal on separation from service, and the first 
post-service evidence of cervical degenerative disc disease 
is from 1991, more than twenty years after his separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's cervical disc disease to 
service or any incident of service has been presented.

The veteran has maintained that an in-service explosion was 
the origin of his initial neck disorder, but he has not 
provided any medical evidence to link his cervical spine disc 
disease to service.  See Mercado-Martinez, 11 Vet. App. at 
419, citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Moreover, as noted above, in July 1999, the veteran 
acknowledged that VA physicians attributed his current back 
disorder to a "bone disease that generated from age".  

Again, the veteran is capable of providing evidence as to the 
symptomatology he experiences, but, as a layperson, he is not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette, Heuer, 
Espiritu, Harvey, supra.  

Accordingly, as it has not been shown that the veteran's neck 
disorder, with cervical disc disease, is related to service 
or a service-connected disability, or was manifested within 
the applicable presumption period after service, service 
connection for a neck disorder must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  The Board has again considered the doctrine of the 
benefit of the doubt, both pre-and post-VCAA, but the 
evidence is not so evenly balanced as to raise a reasonable 
doubt in this case.  38 U.S.C.A. § 5107(b) (old and new 
version).

III.  Earlier Effective Date--PTSD

The record reflects that the veteran's claim for service 
connection and disability compensation for PTSD was initially 
filed in April 1990.  In connection with his claim, the RO 
reviewed the veteran's service medical and personnel records 
that documented his receipt of a Purple Heart and Combat 
Infantry Badge, but were not referable to a psychiatric 
disorder.  Then, after the veteran failed to report for a VA 
examination scheduled in August 1990, his claim for service 
connection for a chronic nervous condition/PTSD was denied in 
an October 1990 rating action.  The veteran was notified of 
the RO's action and of his appellate rights.  He did not 
appeal, and the RO's decision became final based on the 
evidence then of record. 

On January 14, 1991, the veteran submitted a request to 
reopen his claim of entitlement to service connection for 
PTSD.  In connection with the reopened claim, the RO reviewed 
VA outpatient records, dated from December 1990 to December 
1991, that were not referable to a psychiatric disorder.  In 
a March 1991 rating decision, the RO noted that the 
outpatient records were not indicative of the presence of 
PTSD.

Thereafter, the RO also considered findings of an October 
1991 VA psychiatric examination, in which the examiner 
concluded that the veteran probably has had a personality 
disorder, but did not give evidence of PTSD at the time of 
examination.  Upon review of the evidence, the veteran's 
claim for service connection for PTSD was denied by the RO in 
a December 1991 rating action.  The veteran was notified of 
the RO's action and of his appellate rights.  He did not 
appeal that decision, and the RO's decision was therefore 
final based on the evidence then of record.

On April 4, 1997, the RO received another request from the 
veteran to reopen his claim.  A significant amount of medical 
evidence and service verification was obtained.  This 
evidence includes VA medical records and examination reports 
reflecting a diagnosis of PTSD.  After reviewing all the 
evidence, the RO, in a February 1998 decision, granted 
service connection for PTSD and awarded a 50 percent 
disability evaluation, effective from April 4, 1997.  In May 
1998, the veteran filed a notice of disagreement (NOD) as to 
the RO's action and maintained that he was "misdiagnosed in 
1991 when [he] first filed for this condition."  

Additional evidence added to the record includes VA medical 
records, dated from July 1997 to February 1998, indicating 
that the veteran's psychiatric disorder was treated with 
individual and group psychotherapy and prescribed medication.  
According to a June 1998 statement from the chief of the VA 
Specialized Intensive PTSD Ambulatory Treatment Unit, the 
specialist treated the veteran from November 1997 to June 
1998, and continued to treat him as an outpatient.  The 
doctor said the veteran was markedly to severely disabled by 
PTSD.  

The RO, in a March 1999 rating decision, awarded the veteran 
a temporary total evaluation under the provisions of 38 
C.F.R. § 4.29 (2000), based upon a period of hospitalization 
between November 14, 1997, and June 12, 1998.  That award 
remained in effect through June 30, 1998.

In a July 1999 statement, the new director of the VA PTSD 
Residential Rehabilitation Program and Specialized Outpatient 
Services Team said he had treated the veteran since October 
1998.  According to the physician, the veteran had severe 
symptoms of PTSD attributable to active military service.

At his July 1999 personal hearing at the RO, the veteran 
testified that he filed for a claim for service connection 
for PTSD in 1985 after physicians in the mid 1970s suggested 
he might have a nervous disorder.  The veteran's 
representative stated that the veteran filed claims for 
service connection for a chronic nervous condition claimed as 
PTSD in March 1990, January and June 1991, and May 1997, and 
that the claims were denied in rating decisions dated in 
October 1990 and March 1991.

The RO, in a July 1999 rating decision, awarded a schedular 
100 percent rating for the veteran's service-connected PTSD, 
effective from July 1, 1998.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2000).  In this context, it 
should be noted that the provisions of 38 U.S.C.A. § 5110 
refer to the date an "application" is received.  While the 
term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2000).  See Norris v. West, 12 Vet. 
App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2000).

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection and a 
100 percent disability rating for PTSD was based upon a claim 
filed within the first year after he left service in 1973.  
Moreover, the present appeal arose from the RO's actions with 
regard to the veteran's reopened claim for service connection 
for PTSD, filed in 1997, with respect to which, after service 
connection was granted (and a 100 percent rating was 
eventually assigned), he sought an earlier effective date.  
Thus, the exception for claims filed shortly after service is 
not for application in the instant case.

One additional regulation, specific to this type of case, is 
for application.  The veteran's 1997 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of April 4, 
1997, is the earliest effective date assignable for service 
connection for PTSD, as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was more than one year after his separation 
from service in March 1973.  Accordingly, the applicable 
regulation dictates that the effective date is the later of 
the date of receipt of the reopened claim, or the date 
entitlement arose. 

Here, the veteran claimed service connection for PTSD, and 
his claim was denied, in 1991.  He did not appeal that denial 
to the Board and, by operation of law, it became final.  He 
sought to have the claim for service connection reopened, 
filing that request on April 4, 1997.  After securing 
considerable new evidence, from both military and medical 
sources, the RO granted service connection, effective from 
April 4, 1997, the date of receipt of the reopened claim.  
See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to 
the effect that "a claim must be filed in order for any type 
of benefit to be paid."  The veteran disputed the percentage 
of disability assigned by the RO (that was less than total), 
and, after additional procedural and evidentiary development, 
the RO determined to grant a rating of total, 100 percent 
disability, effective from the July 1, 1998, following 
expiration of the award of total disability compensation 
benefits for a period of hospitalization.

Although the veteran contends that service connection should 
be granted from January 1991, when he previously filed a 
request to reopen his claim for service connection for PTSD, 
there is no evidence on file identifying that the veteran had 
the claimed disability.  In fact, the October 1991 VA 
examiner did not diagnose PTSD at that time.  Moreover, since 
the veteran did not appeal the December 1991 rating decision, 
permitting it to become final, it was his April 1997 reopened 
claim that ultimately led to the February 1998 rating action, 
in which service connection was granted, effective April 4, 
1997.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for post-traumatic stress disorder any 
earlier than that which has been currently assigned, i.e., 
April 4, 1997.  See 38 U.S.C.A. § 5110; 38 C.F.R. §  3.400.


ORDER

Service connection for a neck disorder is denied.

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disorder is granted.

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for bilateral defective hearing is granted.

Service connection for a back disorder is denied.

An effective date, prior to April 4, 1997, for the grant of 
entitlement to service connection for PTSD is denied.


REMAND

Having reopened the veteran's claim seeking service 
connection for bilateral hearing loss, we note that he 
maintains that he was exposed to acoustic trauma in service, 
particularly during an explosion in August 1970, when he 
sustained shell fragment wounds to his legs and back that 
caused his currently diagnosed sensorineural hearing loss.  
At his July 1999 personal hearing, the veteran testified that 
there was a "possibility" that he sought treatment for 
hearing loss at the VAMC in Denver, Colorado, in 
approximately 1974 or 1974.  There is no indication that the 
RO has attempted to obtain these records or determine whether 
they, in fact, exist.  VA medical records concerning 
treatment prior to a Board decision are constructively deemed 
to be before the Board.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the 
record suggests that additional VA medical evidence might be 
available which is not available the Board at this time.

Further, while, in January 1998, a VA audiologist diagnosed 
sensorineural hearing loss in the vetean's right and left 
ears, the examiner was not asked to comment upon whether the 
veteran's defective hearing might be attributable to exposure 
to acoustic trauma in service.  Thus, additional development 
is needed prior to Board consideration of this matter.

The veteran is hereby advised that, while VA does have a duty 
to assist him in the development of his claim, that duty is 
not limitless. His cooperation in responding to requests for 
information and reporting for scheduled examinations is 
required. We wish to emphasize to the veteran that "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Brock v. Brown, 10 Vet. App. 155, 165 
(1997), Olson v. Principi, 3 Vet. App. 480, 483 (1992)

In February 1998, the RO granted the veteran's claim for 
service connection for PTSD and awarded a 50 percent 
disability evaluation, effective from April 4, 1997, the date 
of receipt of his reopened claim.  The veteran filed a timely 
appeal as to that determination.  In a June 1998 statement, 
his treating VA physician reported that the veteran was 
admitted to the Specialized Intensive PTSD Ambulatory 
Treatment Unit (SIPATU) on November 14, 1997, and was 
hospitalized until June 12, 1998.  In March 1999, the RO 
awarded the veteran a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29, based upon his period of 
hospitalization between November 14, 1997, and June 12, 1998.  
In July 1999, the RO awarded the veteran a 100 percent 
disability evaluation for PTSD, effective from July 1, 1998.

Thus, the Board must consider whether an initial schedular 
rating in excess of 50 percent is warranted from April 4, 
1997, through June 30, 1998.  However, while the veteran's VA 
physician reported his hospitalization for treatment of PTSD, 
the RO has not attempted to obtain those records.  VA medical 
records concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West and Bell v. Derwinski, supra.  In assessing this issue, 
the RO will also need to consider the holding of the Court of 
Appeals for Veterans Claims in Fenderson v. West, 12 Vet.App. 
119, 126 (1999), to the effect that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100. See 
Holliday, Karnas, supra.

Finally, the Board notes that, with regard to the RO's denial 
of the veteran's claim for an annual clothing allowance in an 
October 1997 decision, the veteran indicated, in a December 
1997 written statement, that he would like to appeal the 
denial of the claim for a clothing allowance made in 
September or October 1997.  The Board construes the veteran's 
statement as a timely notice of disagreement.  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (NOD initiates review by the Board of 
the RO's denial of the claim, and bestows jurisdiction on the 
Court, so; the Board must remand the issue to the RO, for 
issuance of an SOC).

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should issue a statement of the 
case concerning the issue of 
entitlement to an annual clothing 
allowance.  If, and only if, the 
veteran completes his appeal by filing 
a timely substantive appeal on the 
aforementioned issue should this claim 
be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).

2. The RO should obtain the names and 
addresses of all medical care 
providers (VA and non-VA) who have 
treated the veteran for his service-
connected PTSD, between April 1997 and 
June 1998, obtain copies of all 
pertinent additional records from the 
identified sources, and associate them 
with the claims folder, including 
records from the West Los Angeles VA 
facility known to have treated him 
since 1997, that are not already of 
record.  In particular, the report and 
records of the veteran's November 14, 
1997, to June 12, 1998, Specialized 
Intensive PTSD Ambulatory Treatment 
Unit (SIPATU) participation should be 
obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

3. The RO should request copies of any 
records regarding the veteran's 
treatment, including for hearing loss 
in approximately 1974 or 1975, from 
the VA Medical Center in Denver, 
Colorado.  All requests for records 
and responses received should be 
associated with the claims folder.

4. Then, the veteran should be afforded 
special VA ear and audiological 
examinations in order to determine the 
etiology of any hearing loss or 
tinnitus found to be present.  A 
complete history of noise exposure, 
including pre- and post-service 
exposure to acoustic trauma, should be 
obtained from the veteran and noted in 
the examination report.  All indicated 
special studies should be conducted 
and all clinical findings reported in 
detail.  To the extent possible, the 
examiner(s) should express an opinion 
as to whether it is at least as likely 
as not (50 percent probability) that 
any hearing loss or tinnitus found to 
be present is related to any acoustic 
trauma experienced by the veteran 
during active service.  A complete 
rationale should be given for any 
opinions or conclusions expressed.  
The claims file is to be made 
available to the examiner(s) for 
review, and the report should indicate 
the records' availability.

5. Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

6. Thereafter, the RO should readjudicate 
the claims for service connection for 
bilateral defective hearing and a 
rating in excess of 50 percent for 
PTSD, from April 4, 1997, to June 30, 
1998.  If the benefits sought on 
appeal remain denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 


